While it does not appear from the record, it was stated on the argument that the fund now on deposit in the Fidelity National Bank, in the name of the general guardian for the benefit of the infant, now fourteen years of age, was the proceeds of a sum paid in an action brought by the infant to recover for personal injuries. Subsequently the petitioner, a physician, applied to the Surrogate’s Court for an order allowing him $1,000 for medical services rendered to the infant. Although the general guardian and her attorney appeared on the hearing, no papers were submitted in opposition. The court made an order directing the general guardian to pay petitioner $1,000 out of the infant’s fund. The general guardian appeals, claiming the allowance is excessive. Assum*1022ing that the services rendered by petitioner were valuable and that such services were necessaries for the infant, the court was without authority on the summary application of the petitioner, to pay out funds belonging to the infant’s estate. (Peterson v. Hines, 247 App. Div. 799; Matter of Goldblatt v. Peterson, 251 id. 861.) Order of the Surrogate’s Court, Queens county, reversed on the law, without costs, and application denied, with ten dollars costs. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.